DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 12/28/20.  Claim(s) 1-20 is/are cancelled and claim(s) 21-40 is/are new.  Therefore, Claims 21-40 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/28/20, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-9.
The Examiner respectfully disagrees because the claims here are not like those the Federal Circuit found patent eligible in Bascom because the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.. Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 12/28/20, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 21 and 31, as drafted, is/are a process (claim(s) 21 recites a series of steps) and system (claim(s) 31 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to correlation based data selection in a support call management.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: providing a support call data of the support call management, the support call data being configured to collect support call data related to the support calls and store the collected support call data in a support call for later retrieval, wherein each of the support calls comprises an interaction between a customer and an agent of the call center;
collecting, by the support call data, support call data related to more recently occurring ones of the support calls and updating the support call by storing therein the collected support call data related to the more recently occurring ones of the support calls;
in response to detecting a triggering event, automatically performing, by a data analysis of the support call management system, an analysis on the support call data stored in the support call;
applying, by the data analysis, a Pearson correlation coefficient filter to one or more results of the analysis; and
displaying, by the data analysis, a result of the applied Pearson correlation coefficient filter to a user.
Claim 31: the same analysis as claim(s) 21.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations).
The additional elements unencompassed by the abstract idea include data support call management system, support call data collector, support call database, data analysis computing device (claim(s) 21 and 31), the system comprising: a hardware processor; and a machine-readable storage medium (claim(s) 31), data analysis computing device (claim(s) 27-28, 37-38).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0028]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 22-30 and 32-40 further define the abstract idea of claim(s) 21 and 31 with additional steps to generate a correlation report, generate another correlation analysis via additional data field options and alternative data filters and/or further define support call data, performing the analysis, displaying results of the applied Pearson correlation, triggering event, .  These claim(s) recite additional elements and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 21-22, 26, 31-32, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani et al. (US 2014/0192970 A1) in view of Connolly et al. (US 2015/0350435 A1).

Regarding claim 21 and 31, Castellani teaches a method for correlation based data selection in a support call management system that manages support calls of a call center, the method comprising:
{the system comprising: a hardware processor; and a machine-readable storage medium on which is stored instructions that cause the hardware processor to execute a process – claim 31}
providing a support call data collector of the support call management system, the support call data collector being configured to collect support call data related to the support calls and store the collected support call data in a support call database for later retrieval, wherein each of the support calls comprises an interaction between a customer and an agent of the call center;
collecting, by the support call data collector, support call data related to more recently occurring ones of the support calls and updating the support call database by storing therein the collected support call data related to the more recently occurring ones of the support calls;
performing, by a data analysis computing device of the support call management system, an analysis on the support call data stored in the support call database;
applying, by the data analysis computing device, a Pearson correlation coefficient filter to one or more results of the analysis; and
displaying, by the data analysis computing device, a result of the applied Pearson correlation coefficient filter to a user [for the limitations above, see at least Fig. 1 and [0030] for a call center with a server 16 (support call management system) that does performance analysis; [0023] calls between agents and customers initiated by either the customer or agent (call center data); [0033] call center data collected by 44 and stored in database 46 (computing device of the support call management system); [0045] data acquisition component 80 (support call data collector) for acquiring data from 44, 48, 50, 52 and storing it in memory, where acquired data is what agent data is extracted from;
[0028, 0077] targets based on continually updated information on call center performance, whereby information is recollected to provide dynamically updated individual data;
Fig. 1 and [0030, 0044-0045] for a call center with a server 16 (computing device of the support call management system) and performance metric (KPI) component 82 generates KPI values; [0081] the system may be implemented on one or more computers; [0061-0062] for use collected data of the call center to perform data analysis to generate KPIs;
[0063] correlate KPIs of call center via a pearson correlation;
Fig. 1 and [0023, 0030, 0044] for a call center with a server 16 (computing device of the support call management system) that outputs (displays) graphical representation data 12; [0064] display results of pearson correlation on KPIs].

Castellani teaches data analysis but doesn’t/don’t explicitly teach data analysis in response to a trigger.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Connolly discloses in response to detecting a triggering event, automatically performing an analysis on the support call data [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0053, 0059],
then see at least [0111] 258 a determination is made as to whether the collected data is to be analyzed, where Analysis may also be triggered automatically upon detecting a condition (e.g. a preset time, time interval, amount of data collected, etc.); [0056, 0078] collected data including interaction data is CX data which is call center data].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify Castellani with Connolly to include the limitation(s) above as disclosed by Connolly.  Doing so would help provide “benchmark information available in real-time, or substantially in real-time, to allow companies to quickly understand their performance and react based on the information before the information becomes stale” [see at least Connolly [0003] ].

Regarding claim 22 and 32, modified Castellani teaches the method of claim 21,
and Castellani teaches wherein the support call data collected by the support call data collector comprises information describing characteristics related to a given one of the support calls, including:
information associated with the support call including at least one of: a type of call, a hold time, a call duration, and a step taken to assist the customer [for the limitations above, see at least Fig. 1 and [0030] for a call center with a server 16 (support call management system) that does performance analysis; [0023] calls between agents and customers initiated by either the customer or agent (call center data); [0033] call center data collected by 44 and stored in database 46 (computing device of the support call management system);
[0087] hold time, call duration].

Modified Castellani teaches data analysis but doesn’t/don’t explicitly teach data analysis in response to a trigger.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Connolly discloses
information associated with the customer including at least one of: a customer identifier; a geographic location; and demographic information;
information associated with the agent responding to the support call including at least one of: an agent identifier; a note provided by the agent; and a resolution code provided by the agent [for the limitations above, see at least [0056, 0078] collected data including interaction data is CX data which is call center data; [0084, 0156] customer provides customer’s name; [0144] CX data including identity of agent with a specific customer].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Connolly to include the limitation(s) above as disclosed by Connolly.  Doing so would help provide “benchmark information available in real-time, or substantially in real-time, to allow companies to quickly understand their performance and react based on the information before the information becomes stale” [see at least Connolly [0003] ].

Regarding claim 26 and 36, modified Castellani teaches the method of claim 22.

Modified doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Connolly discloses
wherein the triggering event comprises a tolling of the predetermined time interval [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0053, 0059],
then see at least [0111] 258 a determination is made as to whether the collected data is to be analyzed, where Analysis may also be triggered automatically upon detecting a condition (e.g. a preset time, time interval, amount of data collected, etc.); [0056, 0078] collected data including interaction data is CX data which is call center data].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Connolly to include the limitation(s) above as disclosed by Connolly.  Doing so would help provide “benchmark information available in real-time, or substantially in real-time, to allow companies to quickly understand their performance and react based on the information before the information becomes stale” [see at least Connolly [0003] ].

Claim(s) 23-25 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Connolly as applied to claim(s) 22 and 32 above and further in view of Vosseler et al. (US 2018/0211197 A1) and Weller (US 2015/0186334 A1).

Regarding claim 23 and 33, modified Castellani teaches, the method of claim 22, wherein the performing the analysis on the support call data.

Modified Castellani doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis via gamification, Vosseler discloses comprises performing the analysis on one or more business processes associated with the support call data [see at least [0009] for analyze a business process via a metric associated with the business process].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Vosseler to include the limitation(s) above as disclosed by Vosseler.  Doing so would help further define modified Castellani gamification (see Castellani [0002-0004] ) by providing additional metrics such as gamification to measure support call data effectiveness [see at least Vosseler [0007-0009] ].

Modified Castellani in view of Vosseler doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Weller discloses
wherein the applying the Pearson correlation coefficient filter to one or more results of the analysis comprises applying the Pearson correlation coefficient filter to a subset of the support call data which is frequently used related behavioral data [see at least [0046, 0048, 0053] for behavioral data of a call center such as customers who call; [0066-0067] applying a pearson correlation to customer behavioral data such as noted in [0046, 0048, 0053] above ].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify Castellani in view of Vosseler with Weller to include the limitation(s) above as disclosed by Weller.  Doing so would help provide additional metrics to measure call data effectiveness in a manner that is not a laborious process and is not limited by the extent of the initial hypotheses the user is able to imagine [see at least Weller [0003] ].

Regarding claim 24 and 34, modified Castellani teaches the method of claim 23, wherein the displaying the result of the applied Pearson correlation coefficient filter comprises displaying one of a correlation or divergence of the support call data being analyzed [see at least Castellani [0063-0064] for displaying values of related performance metrics such that related metrics “will be grouped together on the interface 28 as related performance metrics”].

Regarding claim 25 and 35, modified Castellani teaches the method of claim 23, wherein the displaying the result of the applied Pearson correlation coefficient filter.

Modified Castellani doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis via gamification, Vosseler discloses comprises displaying a trend over a period of time of the support call data being analyzed [see at least Figs. 2A-2C and [0019-0020, 0022-0023] for “Each metric may be sampled over a time interval … The user action and business objective metrics may be compared using a correlation such as a Pearson correlation coefficient to generate a statistical measure for the similarity of two data series over time”; [0009] for analyze a business process via a metric associated with the business process].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Vosseler to include the limitation(s) above as disclosed by Vosseler.  Doing so would help further define modified Castellani gamification (see Castellani [0002-0004] ) by providing additional metrics such as gamification to measure support call data effectiveness [see at least Vosseler [0007-0009] ].

Claim(s) 27-30 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellani in view of Connolly as applied to claim(s) 26 and 36 above and further in view of Ringelman et al. (US 2007/0282807 A1).

Regarding claim 27 and 37, modified Castellani teaches the method of claim.

Modified Castellani teaches doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Connolly discloses
further comprising:
displaying, by the data analysis computing device, parameters to the user;
receiving, from the user, by the data analysis computing device, an input from the user indicating a selection of one or more of the parameters;
the selected one or more parameters [for the limitations above, see at least [0104] display result adjustment options such as “changes may be made to one or more input variables 202 … such values may be displayed on a graphical user interface … [and] a manager viewing the results of the simulation may transmit a command, via the end user device, to the appropriate contact center system 120, to effectuate the change.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Connolly to include the limitation(s) above as disclosed by Connolly.  Doing so would help provide “benchmark information available in real-time, or substantially in real-time, to allow companies to quickly understand their performance and react based on the information before the information becomes stale” [see at least Connolly [0003] ].

Modified Castellani teaches displaying options to user and receiving a selection but doesn’t/don’t explicitly teach analysis and displaying results of the analysis.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Ringelman discloses
correlation report generation parameters;
correlation report generation parameters;
performing, by the data analysis computing device, a correlation analysis on at least a portion of the support call data as a function of the one or more correlation report generation parameters; and
displaying, by the data analysis computing device, a result of the correlation analysis to the user [for the limitations above, see at least claims 16-19 and [0039-0041, 0049] for various reports generated based on user input (“a user would typically execute a report”), where a) user input is received, b) analysis is performed, and c) report displayed (displayed, see claims 16-19 and [0049] ); [0036-0038, 0057] the reports may be correlations between KPIs; [0003] the applicable industry is a call center].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Ringelman to include the limitation(s) above as disclosed by Ringelman.  Doing so would help provide additional metrics by consolidating “reporting and analysis by tying multiple sites and various products together for a call center” [see at least Ringelman [0006] ].

Regarding claim 28 and 38, modified Castellani teaches the method of claim 27.

Modified Castellani teaches doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Connolly discloses
further comprising:
displaying, by the data analysis computing device, result adjustment options to the user;
receiving, from the user, by the data analysis computing device, an input from the user indicating a selection of one or more of the result adjustment options;
the selected one or more result adjustment options [for the limitations above, see at least [0104] display result adjustment options such as “changes may be made to one or more input variables 202 … such values may be displayed on a graphical user interface … [and] a manager viewing the results of the simulation may transmit a command, via the end user device, to the appropriate contact center system 120, to effectuate the change.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Connolly to include the limitation(s) above as disclosed by Connolly.  Doing so would help provide “benchmark information available in real-time, or substantially in real-time, to allow companies to quickly understand their performance and react based on the information before the information becomes stale” [see at least Connolly [0003] ].

Modified Castellani teaches displaying options to user and receiving a selection but doesn’t/don’t explicitly teach analysis and displaying results of the analysis.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Ringelman discloses
performing, by the data analysis computing device, another correlation analysis on at least a portion of the support call data as a function of one or more result adjustment options; and
displaying, by the data analysis computing device, a result of another correlation analysis to the user [for the limitations above, see at least claims 16-19 and [0039-0041, 0049] for various reports generated based on user input (“a user would typically execute a report”), where a) user input is received, b) analysis is performed, and c) report displayed (displayed, see claims 16-19 and [0049] ); [0036-0038, 0057] the reports may be correlations between KPIs; [0003] the applicable industry is a call center].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Ringelman to include the limitation(s) above as disclosed by Ringelman.  Doing so would help provide additional metrics by consolidating “reporting and analysis by tying multiple sites and various products together for a call center” [see at least Ringelman [0006] ].

Regarding claim 29 and 39, modified Castellani teaches the method of claim 28.

Modified Castellani teaches doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Connolly discloses
wherein the displaying the result adjustment options to the user comprises displaying data [see at least [0104] display result adjustment options such as “changes may be made to one or more input variables 202 … such values may be displayed on a graphical user interface … [and] a manager viewing the results of the simulation may transmit a command, via the end user device, to the appropriate contact center system 120, to effectuate the change.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Connolly to include the limitation(s) above as disclosed by Connolly.  Doing so would help provide “benchmark information available in real-time, or substantially in real-time, to allow companies to quickly understand their performance and react based on the information before the information becomes stale” [see at least Connolly [0003] ].

Modified Castellani teaches displaying options to user but doesn’t/don’t explicitly teach all of the options/filters.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Ringelman discloses
additional data field options [see at least claims 16-19 and [0039-0041, 0049] for various reports generated based on user input (“a user would typically execute a report”), where a) user input is received, b) analysis is performed, and c) report displayed (displayed, see claims 16-19 and [0049] ); [0036-0038, 0057] the reports may be correlations between KPIs; [0003] the applicable industry is a call center].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Ringelman to include the limitation(s) above as disclosed by Ringelman.  Doing so would help provide additional metrics by consolidating “reporting and analysis by tying multiple sites and various products together for a call center” [see at least Ringelman [0006] ].

Regarding claim 30 and 40, modified Castellani teaches the method of claim 28.

Modified Castellani teaches doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Connolly discloses
wherein the displaying the result adjustment options to the user comprises displaying data [see at least [0104] display result adjustment options such as “changes may be made to one or more input variables 202 … such values may be displayed on a graphical user interface … [and] a manager viewing the results of the simulation may transmit a command, via the end user device, to the appropriate contact center system 120, to effectuate the change.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Connolly to include the limitation(s) above as disclosed by Connolly.  Doing so would help provide “benchmark information available in real-time, or substantially in real-time, to allow companies to quickly understand their performance and react based on the information before the information becomes stale” [see at least Connolly [0003] ].

Modified Castellani teaches displaying options to user but doesn’t/don’t explicitly teach all of the options/filters.  However, in the field pertinent to the particular problem with which the applicant was concerned such as a call center data analysis, Ringelman discloses
one or more alternative data filters [see at least claims 16-19 and [0039-0041, 0049] for various reports generated based on user input (“a user would typically execute a report”), where a) user input is received, b) analysis is performed, and c) report displayed (displayed, see claims 16-19 and [0049] ); [0036-0038, 0057] the reports may be correlations between KPIs; [0003] the applicable industry is a call center].
It would have been obvious to one of ordinary skill in the art before the effective filing date/ of the claimed invention to modify modified Castellani with Ringelman to include the limitation(s) above as disclosed by Ringelman.  Doing so would help provide additional metrics by consolidating “reporting and analysis by tying multiple sites and various products together for a call center” [see at least Ringelman [0006] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624